PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1442


RENEE PRYOR,

                Plaintiff - Appellant,

           v.

UNITED AIR LINES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-01125-LMB-TRJ)


Argued:   April 8, 2015                         Decided:    July 1, 2015


Before MOTZ and    GREGORY,    Circuit     Judges,   and   DAVIS,   Senior
Circuit Judge.


Vacated and remanded by published opinion. Judge Gregory wrote
the opinion, in which Judge Motz and Senior Judge Davis joined.


ARGUED: Spencer Freeman Smith, SMITH PATTEN, San Francisco,
California, for Appellant.   Jody A. Boquist, LITTLER MENDELSON,
P.C., Chicago, Illinois, for Appellee. ON BRIEF: Dow W. Patten,
SMITH   PATTEN,  San   Francisco,  California,   for  Appellant.
Paul E. Bateman, Angela I. Rochester, LITTLER MENDELSON, P.C.,
Chicago, Illinois, for Appellee.
GREGORY, Circuit Judge:

      This case most centrally concerns the question of when an

employer   may    be    held    liable    for    a   hostile     work   environment

created by an anonymous actor.             Renee Pryor, an African-American

flight attendant, alleges that her employer, United Airlines,

failed to adequately respond to a racist death threat left in

her company mailbox.           The district court concluded that Pryor

was   subjected    to    a     racially    hostile      work    environment,     but

granted summary judgment to the airline after deciding that it

was not liable for the offensive conduct.                 For the reasons that

follow, we vacate the order granting summary judgment and remand

for further proceedings.



                                          I.

      Pryor joined United Airlines in 1984 and began working out

of Dulles International Airport in the early 1990s.                     In January

2011,   she   discovered       in   her       company   mailbox    a    paper   note

claiming to be a “Nigger Tag – Federal Nigger Hunting License,”

declaring that the holder was “licensed to hunt & kill NIGGERS

during the open search hereof in the U.S.”                     J.A. 209.   The tag

also purported to give “the holder permission to hunt day or

night, with or without dogs.”                  Id.   A hand-drawn image of a

person hanging from a pole or a tree appeared on one corner of

the document, along with the words “this is for you.”                           J.A.

                                          2
1947. 1    The    mailbox   was    in   a    secure   space   at   the     airport,

accessible       to    United   employees       and     others     with       company

authorization.

      Pryor was shaken and afraid.              She immediately sought out

her supervisor, Richard Reyes, and showed him the racist death

threat.    Reyes told Pryor he was “sorry” but that there was “not

much” United could do because there were no security cameras

covering the      area.     J.A.   1948. 2      Reyes    gave Pryor       a   flight

attendant report to fill out and told her that he would give the

form – along with the offensive note – to security and the base

manager.     Pryor completed the form and gave it, along with the

threat, to Reyes.

      At the time, United maintained an official Harassment &

Discrimination (“H&D”) Policy. 3            The policy provided guidance for

supervisors      and    managers    when      they    received      a     complaint

      1Although Pryor maintains that the note included the image
of a person hanging from a noose, the copy in the record only
bears the ‘mock license’ without the drawing.     It is unclear
whether that copy is, in fact, the version that Pryor first
received, or if United lost or altered the original (which Pryor
alleges).    Pryor continues to claim that the drawing was
originally included on the document, and we must accept her
version as true at the summary judgment stage, as the district
court did.
      2   Reyes, in fact, thought the racist death threat “was a
joke.”     J.A. 156.
      3In 2010, a new written policy also took effect, known as
the Working Together Guidelines.    But the H&D policy was still
active in January 2011, when Pryor received the first note.



                                        3
regarding   harassment   or   discrimination.      It   instructed   such

employees to:

      Listen to the allegation and regard it seriously.
      Contact the Employee Service Center immediately to
      report the complaint. The ESC will be responsible for
      initial in-take of the complaint and then forward to
      an investigative team for investigation and follow-up.
      The team will also direct you if your participation in
      the investigation is necessary.     If the complaint is
      determined to be valid after a thorough and impartial
      investigation,    the    supervisor    will  administer
      appropriate   discipline   in   consultation  with  the
      investigative team.

      Supervisors and managers are additionally expected to
      monitor their workplaces to ensure compliance with
      this harassment and discrimination policy.         Any
      supervisor or manager, who becomes aware of an
      incident or complaint of harassment or discrimination,
      whether by witnessing the incident or being told of
      it, must immediately report it to the ESC.

J.A. 2169 (emphases added).

      Despite that policy, Reyes did not contact the Employee

Service Center (“ESC”).       Instead, he called Mary Kay Panos, the

director of Inflight Services at Dulles, to inform her of the

incident.   Panos was out of the office (it was a Saturday) and

told Reyes to put an envelope with the racist threat under her

door so she could see it on Monday morning.             When Panos found

the    envelope,   she    notified       Denise   Robinson-Palmer,    an

Operational Manager at Dulles, and instructed her to follow up.

Panos, like Reyes, did not contact the ESC, even though she

later acknowledged that it would have been proper protocol.




                                     4
       As both Panos and Robinson-Palmer were aware, the note left

for   Pryor    was     not    the    first    incident        of   racism     reported     at

United’s      Dulles     facility.           In   the   1990s,       Pryor    received     a

question from an unidentified colleague about rumors circulating

among United employees that black flight attendants based out of

Dulles     were    moonlighting        as     prostitutes          during    layovers     in

Kuwait.       Both Panos and Robinson-Palmer became aware of these

rumors    when    they       resurfaced      in   2009-2010.          Panos       informally

looked into the claims, but failed to substantiate them.

       Panos and Robinson-Palmer were also both aware that just a

few   months      before     Pryor    discovered        the    threat,       an    apartment

advertisement with a racist message on it had appeared in the

flight attendants’ break room at Dulles.                           The message on the

advertisement stated that “No niggers need apply.”                                J.A. 2182.

Pryor never viewed the flyer, but heard about it from co-workers

and a supervisor.             Although brought to the attention of Panos

and Robinson-Palmer, neither documented the incident, conducted

any interviews, contacted human resources, or enlisted the help

of    corporate      security.        Instead,      Robinson-Palmer           called      the

number listed on the ad to try to determine who posted it.                               When

the woman on the other line disclaimed any knowledge of the

racist message on the advertisement, Robinson-Palmer “shredded

[the flyer], because [she] was so offended by it.”                                J.A. 1340.

The   supervisor       began    to    monitor     the    bulletin      board       and   soon

                                              5
discovered a second identical posting.                           She again shredded it,

without taking any additional action.

        When Robinson-Palmer then became aware of the racist threat

in Pryor’s mailbox, she spoke to the flight attendant about it

and contacted Michael Folan from Corporate Security.                                Robinson-

Palmer      did      not    contact       the       ESC.         Security     conducted        no

interviews        of    co-workers        and   did        not   preserve     any     physical

evidence        or      “any       hard     copy       documents         concerning           the

investigation.”             J.A.    2102.           Security      also   claimed         it   was

“unable to ‘brush’ for prints as there were no prints of other

employees to match them with, and there was no telling how long

the item was there, as anyone could have touched it.”                                         J.A.

1484-85.      In the end, United “was unable to identify a suspect

or even a time of placement of the document.”                         J.A. 1484-85.

      Corporate security closed its investigation on February 4,

2011.     It appears, however, that nobody directly informed Pryor

of   that    development.           Increasingly            frustrated,       Pryor      herself

called    the     ESC      and   another    employee         hotline     on    February       16,

2011, to ask about the status of the investigation and express

her unhappiness.            The ESC referred the matter to Ally Zauner, a

human resources manager in Chicago.                        Zauner made telephone calls

to   Pryor,       her   supervisors,        and      Corporate      Security        to   gather

information.



                                                6
        Despite        the   occurrence    of     a    possible      hate   crime,      and   a

crime that involved a threat of violence at a major airport,

United      never      reported    the    incident       to   the    police.          Instead,

Pryor       made   a    police    complaint       on    February     27,    2011,      at   the

Metropolitan           Washington    Airport          Authority. 4         In   her    police

statement, Pryor recounted in part:

     I showed [the note] to [Reyes].    He said we have no
     cameras so there is not much we can do.      I was so
     stunned.   I was hurt and even embarrassed . . .   The
     “Base Manager” never came to me!!      The assistan[t]
     Base [Manager] did say (5 days later) she did hear of
     the incident. [Reyes] took the letter[,] put it in a
     large envelope[,] and told me it would be sent to
     Corporate Security.    A lady from some [department]
     that handles sexual harassment called me Feb. the
     18th, 2011. I returned her call Feb. 19th. She said
     United was busy merging with Continental Airlines and
     that she handles other types of situations.     To say
     the least I have followed all the procedures United
     said to do but up until me calling HR in Chicago no
     one bothered to call me back. . . . I am stressed[,]
     hurt[,] and I do not feel safe at work. I dread going
     to my mailbox because I do not know if this person is
     in wait for me!!    I do not feel safe!!     . . .   I
     noticed how [supervisors] look at me different now.
     Mr. Barreta (supr.) has been good to me with his hugs.
     It took me a long time to get to the [department] in
     HR!!   Why is this!    The stress of this matter has
     changed how I feel at work. I keep wondering why and
     who. I thought this behavior was not tolerated in any
     work environment today . . . It also bothers me that
     I was asked after my Moscow trip “what did I do” to
     get this in my mailbox.    My response is what does a

        4
       Folan stated in a “case log” that he directed Robinson-
Palmer to have Pryor prepare a police report in January.  J.A.
219.   Robinson-Palmer, however, apparently failed to do so.
Folan later told police that he informed Pryor in January that
she should file a report. Pryor disputes that assertion.



                                              7
     person have to do to get a note or to be called a
     racial slur[].

J.A. 2192-93.

     When the police first approached Pryor’s supervisors, they

were greeted with less than enthusiastic cooperation.                 Panos

told the officer “that they were in the middle of a situation

and this was not the best time to meet.”               J.A. 196.     As the

officer further noted on the relevant incident sheet:

     Ms. Palmer and Ms. Panos stated the issue was being
     handled internally through Corporate Security and
     Equal   Employment  Opportunity  (EEO)  and  did  not
     understand why the police [department] was involved.
     I explained that in the Commonwealth of Virginia the
     racial note was considered a form of Hate Crime and a
     Threat. I also informed that MWAA PD should have been
     notified on the date of the incident. I also informed
     that Ms. Pryor did not feel that United Airlines was
     handling the situation and felt that her job was
     unsafe. At that time, all the supervisors filled out
     the Statement of Facts form.

J.A. 196.

     Pryor spoke to Zauner again after filing the police report.

During that conversation, Zauner received “very limited” details

and believed that Pryor “did not want to really share a lot of

information   with   me,   unfortunately.”      J.A.   1512.      Pryor   did

suggest to Zauner that United should send out an email warning

employees that “this type of behavior would not be tolerated,”

and implement a program to encourage employees to “treat each

other with respect.”       J.A. 1960.    In the end, Zauner could not

identify    suspects,   and   she   concluded   that   the     incident   was

                                     8
isolated.        Notably, Panos and Robinson-Palmer did not inform

Zauner of the racist flyers which had been posted a few months

earlier, or the prostitution rumors.

       On March 25, 2011 – two and a half months after Pryor

discovered the racist death threat – Panos sent a “must-read”

email to Dulles-based employees.                   J.A. 1612.       The email informed

the    employees      that    the     company      was    investigating       unspecified

“inappropriate and offensive material,” and it instructed them

to notify a manager if they had any knowledge regarding the

unspecified activity.            J.A. 1612.         Panos also contacted Pryor to

tell    her    that    she    believed       the    email    would      “discourage     any

future    behavior.”            J.A.      1194.      Shortly       thereafter,     Zauner

concluded that although the racist threat “did not align with

. . .     [the]       Working        Together      Guidelines,”         she   could     not

“substantiate         that    somebody       had    violated      the    Harassment     and

Discrimination Policy.”               J.A. 2083-84.        Zauner wrote a letter to

Pryor    informing      her     of    the    findings      and    explaining     that   the

investigation         was    being       closed.     The    police      department      also

suspended its investigation “pending the development of further

leads.”       J.A. 2189.

       Months later, on October 21, 2011, Pryor received a nearly

identical racist death threat in her United mailbox at Dulles,

also    purporting      to    be     a    license    to    hunt    and    kill   African-

Americans.        Pryor went immediately to the nearest supervisor,

                                              9
Sandra Sales, who largely ignored her entreaties.                           Pryor then

showed the note to Reyes.               Reyes asked to keep it, but Pryor

said that she wanted to take it to the police.                           Crying, Pryor

went upstairs to call her aunt and tell her about the threat.

Shortly thereafter, a pilot walked by and Pryor showed him the

note and explained where she found it.                   The pilot went to “get

someone downstairs” to help, and he brought Reyes up to speak

with Pryor again.            J.A. 1141.        Reyes told Pryor that he had

already called Panos and told her what happened.                            Pryor then

took the note to the police station and filed a new report.

       Two or three days later, Panos called Pryor at home to

discuss the incident.             Pryor asked why there were no cameras in

the    facility,      and    Panos   mentioned     the   cost       of   installation.

Panos also scheduled a meeting with Pryor and George Bellomusto,

who at the time was United’s Human Resources Manager at Dulles.

During   that       meeting,   Bellomusto      gave   Pryor     a     letter     to   sign

about the confidentiality of the investigation.                          Pryor refused

to    sign    it.      The   HR    manager     nonetheless      promised         to   do   a

thorough investigation.

       Pryor    also    emailed      corporate    security      and      filed    another

complaint with United’s ESC.                 She told the ESC that she was

“hurt and afraid,” and asked “if something could be done about

it.”         J.A.   1159.      Charles       Miller   from    Corporate          Security

reviewed Pryor’s email to that department.                    Miller referred the

                                          10
matter to a colleague for “follow-up investigation.”                             J.A. 1468.

Miller also called Pryor to let her know that they were “taking

it seriously” and to tell her that she should contact him or

Bellomusto with any questions.              Id.

     During      this    time     period,        the    same       racist       threat       was

discovered       by     four     other      senior       African-American              flight

attendants in their mailboxes.                  Subsequent daily audits of the

mailboxes    revealed     copies     left       for    five       more    employees.         On

October    31,   Bellomusto       sent     an    email       to    supervisors         and   HR

personnel, letting them know of the notes that had been found.

One of the other flight attendants, the email stated, was very

concerned     because          fingerprints       were        not        kept     on     file.

Bellomusto expressed his hope that the police would be able to

help.

     Ten    days      later,     through    collaboration            with       the    police,

United installed two temporary security cameras in the mailbox

area.      The   cameras,        however,       did    not    capture       any       relevant

information, and Bellomusto closed the investigation on or about

November 15 after failing to identify suspects.                            A month later,

Bellomusto informed Pryor of the measures the company had taken

to prevent future incidents.             United also worked with the police

to record the fingerprints of all United employees known to have

touched the notes to narrow the field of potential suspects if

subsequent dusting yielded any evidence.

                                           11
      Pryor relocated to George Bush Intercontinental Airport in

Houston.        She    has    not       reported     any      further    race-related

incidents,     nor     does       the     record     contain      evidence     of    any

additional incidents.

      On March 9, 2012, Pryor filed a complaint with the Equal

Employment Opportunity Commission (“EEOC”), alleging that United

failed    to   adequately     investigate          the   prostitution     rumors     and

racist     notes     left    in    her     mailbox,       and    that    the   failure

constituted unlawful discrimination.                     She received a right-to-

sue letter and timely filed the instant action.                         Pryor’s First

Amended Complaint includes three counts, each premised on the

set of facts described above. 5                    Count I alleges that United

“engaged in a systemic pattern and practice of unlawful racial

discrimination”       through       its       failure    to     investigate    Pryor’s

complaints, in violation of 42 U.S.C. § 1981.                           Counts II-III

allege that United created a hostile work environment based on

the   speculation      regarding        the    prostitution      ring    and   the   two

notes received, in violation of 42 U.S.C. § 2000e.




      5A quasi companion case was also filed by two of Pryor’s
colleagues. See Johnson v. United Airlines, Inc., No. 1:13-CV-
00113, 2013 WL 3990789 (E.D. Va. Aug. 2, 2013), appeal
dismissed, No. 13-2053 (4th Cir. Dec. 12, 2013).    The district
court in Johnson granted summary judgment for United after
finding that neither of the plaintiffs had actually “received
the Hunting License . . . or viewed it personally.” Id. at *4.



                                              12
     United moved for summary judgment on all three counts.                On

April 16, 2014, the district court granted the company’s motion.

Although   the   court   determined        that   the   racist   notes   were

sufficiently severe to create a hostile work environment, it

concluded that the conduct could not be imputed to United.

     Pryor timely appealed.



                                     II.

     We review the district court’s grant of summary judgment de

novo, viewing the facts in the light most favorable to the non-

moving party (Pryor) and drawing all reasonable inferences in

her favor.    EEOC v. Cent. Wholesalers, Inc., 573 F.3d 167, 174

(4th Cir. 2009).     Summary judgment is appropriate if “there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                 Fed. R. Civ. P.

56(a).     Summary   judgment   is    inappropriate,     however,   if   “the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.”       Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).



                                     III.

     Pryor alleges that she was subjected to a racially hostile

work environment, contravening the Civil Rights Act of 1866, 42

U.S.C. § 1981, and Title VII of the Civil Rights Act of 1964, 42

                                      13
U.S.C. §§ 2000e to 2000e-17. 6             The elements an employee must

prove are the same under either provision.               Spriggs v. Diamond

Auto Glass, 242 F.3d 179, 184 (4th Cir. 2001).                      To survive

summary judgment, Pryor must show that a reasonable jury could

find that the conduct she alleges was (1) unwelcome; (2) based

on her race; (3) sufficiently severe or pervasive to alter the

conditions    of   her   employment    and    to   create    an   abusive    work

environment; and (4) imputable to her employer.                   Okoli v. City

of Baltimore, 648 F.3d 216, 220 (4th Cir. 2011); see also Boyer-

Liberto v. Fontainebleau Corp., --- F.3d ---, 2015 WL 2116849,

at *9 (4th Cir. May 7, 2015) (en banc).

     The first two elements – that the conduct at issue was

unwelcome and based on race – are not in dispute here.                        The

parties,     however,    disagree     about    whether      the    conduct   was

sufficiently severe to create a hostile environment, and whether




     6 The Civil Rights Act of 1866 prohibits race discrimination
in the “making, performance, modification, and termination of
contracts, and the enjoyment of all benefits, privileges, terms,
and conditions of the contractual relationship.”       42 U.S.C.
§ 1981(b).    Title VII, meanwhile, prohibits employers from
“discriminat[ing] against any individual with respect to his [or
her]   compensation,   terms,   conditions,  or   privileges   of
employment, because of such individual’s race, color, religion,
sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Workplace
harassment that sufficiently alters the terms and conditions of
employment is actionable under a “hostile work environment”
theory.   See Ocheltree v. Scollon Prods., Inc., 335 F.3d 325,
331 (4th Cir. 2003).



                                      14
liability can be imputed to United.                 We consider each question

in turn.

                                          A.

       A    violation     of    Title     VII     occurs     when   an    employee’s

“workplace       is     permeated       with     discriminatory      intimidation,

ridicule, and insult that is sufficiently severe or pervasive to

alter the conditions of the victim’s employment and create an

abusive working environment.”                  Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21 (1993) (internal quotation marks and citation

omitted).      To make that showing, a worker must demonstrate that

“the       environment     would    reasonably         be    perceived,     and    is

perceived, as hostile or abusive,” even if it is not actually

“psychologically         injurious.”       Id.    at   22.     We   determine     the

“objective severity of harassment . . . from the perspective of

a reasonable person in the plaintiff’s position, considering all

the circumstances.”            Oncale v. Sundowner Offshore Servs., Inc.,

523 U.S. 75, 81 (1998) (internal quotation marks omitted).

       Our inquiry into the severity of unwelcome conduct “is not,

and by its nature cannot be, a mathematically precise test.”

Harris, 510 U.S. at 22.             “[S]imple teasing, offhand comments,

and    isolated       incidents    (unless      extremely     serious)    will    not

amount to discriminatory changes in the terms and conditions of

employment.”      Faragher v. City of Boca Raton, 524 U.S. 775, 788

(1998) (internal quotation marks and citations omitted).                     But as

                                          15
we   have      recently        confirmed,      “an    ‘isolated     incident[]’       of

harassment can ‘amount to discriminatory changes in the terms

and conditions of employment,’ if that incident is ‘extremely

serious.’”       Boyer-Liberto, 2015 WL 2116849, at *10 (alterations

in original) (quoting Faragher, 524 U.S. at 788).

     Here,       Pryor    alleged       in     her    complaint     that     both     the

prostitution      rumors       and    mailbox      threats   engendered     a   hostile

work environment.             The district court concluded that although

the prostitution rumors were not severe or pervasive enough to

create    a    hostile    environment,         the   racist    death   threats       were

sufficient by themselves.              On appeal, Pryor does not contest the

court’s     findings     regarding       the      prostitution    rumors.       United,

meanwhile, argues that a hostile environment cannot arise from

two notes that it characterizes as isolated, infrequent, and

anonymous.

     We       agree    with     the   district       court’s     determination       that

although the notes may not have been pervasive, “a reasonable

jury could find that [they] were sufficiently severe to alter

the conditions of plaintiff’s employment” and create a hostile

work environment.          Pryor v. United Airlines, Inc., 14 F. Supp.

3d 711, 721 (E.D. Va. 2014).                 Four considerations support that

conclusion.           First,    the    use   of    “the   word    ‘nigger’      is   pure

anathema to African-Americans,” Spriggs, 242 F.3d at 185, as it

is to all of us.          As the district court elaborated, the “[u]se

                                             16
of that word is the kind of insult that can create an abusive

working    environment       in     an    instant,      see   Rodgers      v.    Western-

Southern Life Ins. Co., 12 F.3d 668, 675 (7th Cir. 1993), and is

degrading     and    humiliating          in     the    extreme,     see    Walker       v.

Thompson, 214 F.3d 615, 626 (5th Cir. 2000).”                             Pryor, 14 F.

Supp. 3d at 720.

     Second, as the district court also persuasively reasoned,

the offensive language was made still more severe “by virtue of

the presence of a clear element of violence” manifested by the

threats    inherent    in    a     “hunting      license”     and   the    image    of    a

lynching.     Id. at 721.            Indeed, the content of the notes is

simply chilling, purporting to give permission for the hunting

of a race of human beings “with or without dogs.”                         The “license”

thus “clearly implicates the express purpose of killing, the

additional implication that the recipient is a sub-human object

to be hunted, and the allusion to lynching.”                   Id.

     Third,    the     location      where       Pryor    discovered       the   threats

added to their gravity.             They were left in a secure mailroom at

a major airport – a space with access ostensibly limited to co-

workers and others with company authorization.                          In an age of

unparalleled attention paid to the security of air travel, a

death     threat    left     for     an     airline      employee     in    a    secure,

restricted     space       should        have    been    viewed     with     heightened

concern.     Further, Pryor’s work as a flight attendant left her

                                            17
in    a    particularly            vulnerable      position,         flying   internationally

and coming into contact with hundreds of strangers daily.                                        And

if there was any doubt, the record includes ample evidence that

Pryor was subjectively terrified after receiving the threats.

          Fourth and finally, the context of the notes matters.                                   In

addition to the two threats that Pryor directly received, the

record          includes         evidence    of    (1)     the      same   threats      left    for

several other flight attendants, (2) the racist message written

on the two apartment advertisements, of which Pryor was aware;

and       (3)    the     racially-tinged           prostitution        rumors.          While    not

severe          enough      on    their     own    to     subject     Pryor    to   a    racially

hostile          work        environment,          such     facts      contribute         to     our

evaluation of the severity of the two threats Pryor received.

See Spriggs, 242 F.3d at 184 (observing that a hostile work

environment             analysis       looks       not     only      to    conduct       directed

specifically at an individual but also to “the ‘environment’ of

workplace hostility”).

          In sum, the conduct at issue in this case is far removed

from      the        mere    off-hand     comments        or   teasing     that     courts      have

found           of     insufficient          severity          to    engender       a     hostile

environment.                See Faragher, 524 U.S. at 788.                    As the district

court       properly         concluded,       “a    reasonable        jury    could      properly

construe the notes as racially-tinged death threats so severe



                                                   18
that it does not matter that they were not pervasive.”                                    Pryor,

14 F. Supp. 3d at 721.

                                                  B.

     The     question        of    United’s            liability       for       the   anonymous

harassing conduct is a closer one.                         On one hand, employers are

not strictly liable for acts of harassment that occur in the

workplace.     See Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57,

72 (1986); Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 765

(1998).     Indeed, instances of anonymous harassment pose unique

challenges    to   companies        that          must    work    both      to    identify      the

perpetrator    and      to    protect         victims          from    a    faceless,     though

ominous, threat.        But on the other hand, an employer maintains a

responsibility     to    reasonably           carry        out    those      dual      duties   of

investigation and protection.                      The anonymous nature of severe

threats or acts of harassment may, in fact, heighten what is

required of an employer, particularly in circumstances where the

harassment    occurs     inside          a   secure        space       accessible       to   only

company-authorized individuals.

     As we have held, an employer may be liable for hostile work

environments created by co-workers and third parties “if it knew

or should have known about the harassment and failed to take

effective     action     to       stop       it        . . .    [by]       respond[ing]      with

remedial action reasonably calculated to end the harassment.”

EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 319 (4th Cir. 2008)

                                                  19
(internal quotation marks omitted) (emphasis added); see also

Freeman v. Dal-Tile Corp., 750 F.3d 413, 423 (4th Cir. 2014);

EEOC v. Xerxes Corp., 639 F.3d 658, 669 (4th Cir. 2011).                                 An

employer is not subject to a lesser standard simply because an

anonymous actor is responsible for the offensive conduct.                               See

Xerxes, 639 F.3d at 672-73 (holding an employer to the same

standard for responding to harassment carried out by known and

unknown individuals); Cerros v. Steel Techs., Inc., 398 F.3d

944, 951 (7th Cir. 2005) (noting that a plaintiff’s “inability

to    verify    the     authorship      of    . . .    racist    graffiti      poses     no

obstacle    to    his      establishing       that    this    graffiti       produced    or

contributed to a hostile work environment”).                         Instead, the fact

of     anonymity       is     a   circumstance         that      helps       inform     our

determination         of    whether   a   company’s      response      was    reasonably

calculated to end the harassment at issue.                      See Tademy v. Union

Pac.    Corp.,    614      F.3d   1132,      1149   (10th     Cir.   2008)    (“Although

there may be difficulties with investigating anonymous acts of

harassment, those difficulties at most present factual questions

about the reasonableness of [the employer’s] response . . . .”).

       The parties here do not dispute that United knew about the

two    racist    death      threats     Pryor      received    (in    addition    to    the

prostitution          rumors      and        the     bulletin        board     apartment

advertisements).            Further, Pryor agrees that United’s response

to the second threatening note she received was adequate.                               The

                                              20
only question is thus whether the airline’s actions in response

to the first threat were prompt and reasonably calculated to end

the harassment.      See Freeman, 750 F.3d at 423.

      Of   course,    the    reasonableness      of    a    company’s    actions

depends, in part, on the seriousness of the underlying conduct.

See Xerxes, 639 F.3d at 675-76 (examining whether a company’s

response was proportional to the seriousness of the incidents of

harassment); Ellison v. Brady, 924 F.2d 872, 882 (9th Cir. 1991)

(observing that “remedies should be assessed proportionately to

the   seriousness     of     the    offense”   (internal     quotation     marks

omitted)); Dornhecker v. Malibu Grand Prix Corp., 828 F.2d 307,

309 (5th Cir. 1987) (looking to the severity of alleged sexual

harassment to determine the adequacy of a company’s response).

It is only in light of the nature of the harassment that we can

see whether a company’s response was proportional by examining

the   promptness     of    any     investigation,     the   specific    remedial

measures taken, and the effectiveness of those measures.                     See

Xerxes Corp., 639 F.3d at 669-70.

      As previously described, the conduct at issue in this case

is some of the most serious imaginable in the workplace – an

unmistakable   threat       of   deadly    violence   against   an     individual

based on her race, occurring in the particularly sensitive space

of an airport.       By its own terms, the note Pryor received was

not only a threat to her but to all African-American employees

                                          21
who shared the same space.               It is also reasonable to infer on

this       record    that    the   perpetrator         was    someone       United      had

entrusted with access to the mailroom.

       Given the severity of the threat, a reasonable jury could

find that United’s response was neither prompt nor reasonably

calculated to end the harassment.                     United supervisors did not

call police, even though police later suggested that they should

have.       They did not escalate the matter to the ESC, in apparent

violation of the company’s H&D policy. 7                      They did not inform

corporate       security      of   the     racist       message      on     the    fliers

previously discovered in the break room.                     They did not promptly

install      cameras    or    other     monitoring      devices.          They    did   not

provide Pryor with additional security or protective measures.

They did not obtain fingerprints, do other forensics analysis,

or interview co-workers.                And they remarkably did not inform

Pryor when their investigation closed, an event that occurred

without management having sent any correspondence to employees

to   solicit        information    and/or       put   them   on     notice       that   the

company      was    being    vigilant    in   monitoring      the    workplace.          In

short, a reasonable jury could find that United had done very

       7
       Clearly, a company’s failure to follow an internal policy
does not make its response unreasonable as a matter of law. But
insofar as a company’s policies reflect its reasoned belief as
to the best way to address and end harassing conduct, compliance
with those policies is a factor we may consider.



                                           22
little to deter future acts of harassment up until the time that

the airline initially closed its investigation.

       Tellingly,        Pryor    herself      had   to     both   call    the     ESC    to

resurrect the investigation and report the incident to police.

Were it not for Pryor’s actions, it is reasonable to infer that

no email would have ever gone out to United employees – an email

that Panos sent more than a month after Pryor contacted the ESC.

And after the ESC became involved, Panos and Robinson-Palmer

failed to inform the investigating HR manager of prior instances

and    allegations       of    racism     at   United’s      Dulles   facility.           A

reasonable jury could find that such an omission contributed to

the    manager’s      conclusion       that    the   first     note   Pryor      received

represented an isolated occurrence.

       As   for    United’s       interaction        with    the   police,       when     an

officer first interviewed Panos and Robinson-Palmer, she was met

with    less    than     generous      cooperation.          In    fact,   before        the

officer could even explain her presence, the managers told her

that it was “not the best time to meet” and questioned whether

she    should     have    made    an    appointment.          Curiously,     Panos       and

Robinson-Palmer further indicated that they “did not understand

why the police [department] was involved.”                         J.A. 196.         Such

initial antipathy to police involvement stands in informative

contrast       with      the     active    cooperation        advocated       by    Human



                                              23
Resources         Manager      George    Bellomusto       in     the    aftermath      of    the

discovery of the second note.

      It      is     also      significant,          albeit     not     dispositive,         that

United’s          response      to    the    first      threat        was    ineffectual      in

stopping the harassing conduct, as the notes reappeared months

later    in       greater      number.         The    mere     fact     that    a    company’s

strategy      was        not   successful       does     not     necessarily         mean    the

strategy was not a reasonably calculated one.                               Xerxes, 639 F.3d

at   669-70.             Yet   the    effectiveness       of    an     employer’s      actions

remains       a     factor      in    evaluating        the     reasonableness         of    the

response.           See Cerros, 398 F.3d at 954 (observing that “the

efficacy of an employer’s remedial action is material to our

determination            whether      the    action      was     reasonably         likely    to

prevent the harassment from recurring” (internal quotation marks

omitted)).           On    this      record,    a    reasonable        jury    could   find    a

causal relationship between United’s lukewarm initial response

to the threat Pryor received and the later reappearance of the

notes.

      In granting summary judgment for United, the district court

reasoned          that     there      were     no     grounds     to        think   that     the

perpetrator would have been found even if the airline had taken

additional steps.               Pryor, 14 F. Supp. 3d at 723 (“[T]here is

absolutely no basis in the record to conclude that plaintiff’s

preferred route would have led defendant to the culprit.”).                                  But

                                                24
that logic miscalibrates the test for employer liability and

fails to view the evidence in the light most favorable to Pryor.

A plaintiff in a hostile work environment case does not bear the

burden of making the speculative showing that taking different

measures would have necessarily stopped the harassing conduct at

issue.     Instead, the focus of our inquiry rests on whether the

means that a company chose were “reasonably calculated” to end

the harassment.        That is, even if a diligent response may not

have been successful, a company is not thereby excused for its

lack of diligence.

       Even using the district court’s logic, a reasonable jury

could find that a more immediate and robust response to the

first    threatening       note    would       have   increased     the       chances    of

identifying suspect(s) while deterring the later proliferation

of notes.          Any number of actions could have been effective,

including     reporting     the        incident      immediately    to    the    police,

conducting interviews with co-workers and others with access to

the    mailroom,     and   promptly       sending      correspondence          about    the

incident to Dulles-based employees.

       We need not, and indeed could not, prescribe exactly what

United’s response to the first note should have been.                              There

were,    no   doubt,   multiple         ways   for    the    company     to   reasonably

respond.      It also bears emphasizing that an employer’s response

need    not   be    perfect,      or    even    embody      best   practices,      to    be

                                           25
considered    reasonably         calculated     to     end   harassing   conduct.

Mikels v. City of Durham, N.C., 183 F.3d 323, 330 (4th Cir.

1999)     (holding     that       an   employer’s        “particular     remedial

responses” need not be the “most certainly effective that could

be devised”).        We can, however, confidently say on this record

that a reasonable jury could conclude that the response United

actually   chose     was   neither     prompt    nor    reasonably    calculated.

Indeed, a reasonable jury could find that United’s response was

instead    reluctant       and    reactive,     intended       to   minimize   any

disruption   to    day-to-day      operations        instead   of   identifying   a

perpetrator and deterring future harassment.

     We therefore vacate the district court’s award of summary

judgment and remand for further proceedings consistent with this

opinion.

                                                             VACATED AND REMANDED




                                        26